UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1542


GARY ALEXANDER MULLEN,

                Plaintiff - Appellant,

          v.

U.S. BANK NATIONAL ASSOCIATION, as Trustee for Structured
Asset    Securities   Corporation   Mortgage   Pass-Through
Certificates, Series 2006-AM1 Its Successors or Assigns;
AAMES FUNDING CORPORATION, d/b/a Aames Home Loan; DOES 1 -
100, Inclusive,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-02640-JFM)


Submitted:   October 13, 2016             Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Alexander Mullen, Appellant Pro Se.     Michael S. Barranco,
Justin E. Fine, TREANOR, POPE & HUGHES, PA, Towson, Maryland,
for Appellee U.S. Bank National Association.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gary    Alexander         Mullen   appeals   from    the   district       court’s

order granting Defendants’ motion to dismiss the complaint as

barred by the doctrine of res judicata.                   We have reviewed the

record and find no reversible error.                 Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.               Mullen v. U.S. Bank Nat’l

Assoc.,     No.    1:15-cv-02640-JFM       (D.    Md.    Feb.    8,     2016).      We

dispense     with       oral    argument   because       the    facts    and     legal

contentions       are   adequately      presented   in    the   materials        before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2